 
Exhibit 10.62
 
SECOND BUSINESS FINANCING MODIFICATION AGREEMENT
 
This Second Business Financing Modification Agreement (this “Agreement”) is
entered into as of March 12, 2017, by and among CHROMADEX CORPORATION, a
Delaware corporation, CHROMADEX, INC., a California corporation, CHROMADEX
ANALYTICS, INC., a Nevada corporation, (each, a “Borrower” and collectively,
“Borrowers”) and WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”).
 
1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated November 4, 2016,
by and among Borrowers and Lender, as may be amended from time to time,
including by that certain First Business Financing Modification Agreement dated
as of February 16, 2017 (the “Business Financing Agreement”). Capitalized terms
used without definition herein shall have the meanings assigned to them in the
Business Financing Agreement.
 
Hereinafter, all indebtedness owing by Borrowers to Lender under the Existing
Documents (defined herein) shall be referred to as the “Indebtedness” and the
Business Financing Agreement and any and all other documents executed by
Borrowers in favor of Lender in connection therewith shall be referred to as the
“Existing Documents.”
 
2. ACKNOWLEDGMENT OF DEFAULT. Borrower hereby acknowledges that it is currently
in default under the Business Financing Agreement due to Borrower’s failure to
maintain the minimum EBDAS as required by Section 4.12(b) of the Business
Financing Agreement for the measuring period ended December 31, 2016 (the
“Existing Default”).
 
3. WAIVER OF EXISTING DEFAULT. On the date of this Agreement, Lender hereby
waives the Existing Default under Section 4.12(b). Nothing contained herein
shall constitute or effect a continuing waiver or a course of conduct waiving
these or any other provision of the Business Financing Agreement.
 
4. CONSENT TO ACQUISITION OF HEALTHSPAN. Notwithstanding anything in the
Business Financing Agreement to the contrary, so long as (i) Healthspan (as
defined below) is added as a Borrower under the Business Financing Agreement
within thirty (30) days of the closing of the Healthspan Acquisition (as defined
below), and (ii) the maximum amount of cash consideration paid by the Borrowers
in connection with the Healthspan Acquisition does not exceed $135,500, Lender
hereby consents to Borrowers’ acquisition of Healthspan Research, LLC a Delaware
limited liability company (“Healthspan”) on the terms and subject to the
conditions set forth in that certain Membership Interest Purchase Agreement (the
“Acquisition Agreement”) by and among ChromaDex Corporation, Robert N. Fried,
Dr. Charles Brenner and Jeffrey Allen in substantially the form attached hereto
as Exhibit A (the “Healthspan Acquisition”). Lender hereby further acknowledges
and agrees that so long as the Acquisition Agreement is not materially altered
between the date of this Agreement and the closing of the Healthspan
Acquisition, no Event of Default shall occur under the Existing Documents in
connection with the Healthspan Acquisition; provided that it shall be an
immediate and non-curable Event of Default under the Business Financing
Agreement if Healthspan is not joined as a Borrower to the Business Financing
Agreement within thirty (30) days of the closing of the Healthspan Acquisition.
 
5. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.
 
6. PAYMENT OF DOCUMENTATION FEE. Borrowers shall pay Lender all out-of-pocket
expenses (including but not limited to legal fees and due diligence fees (if
any)) incurred by Lender in connection with the execution of this Agreement.
 
7. NO DEFENSES OF BORROWERS/GENERAL RELEASE. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
the Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that
Lender would not enter into this Agreement without Releasing Party’s assurance
that it has no claims against Lender or any of Lender’s officers, directors,
employees or agents. Except for the obligations arising hereafter under this
Agreement, each Releasing Party releases Lender, and each of Lender’s and
entity’s officers, directors and employees from any known or unknown claims that
Releasing Party now has against Lender of any nature, including any claims that
Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Agreement or the transactions contemplated thereby. Releasing Party waives
the provisions of California Civil Code section 1542, which states:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Agreement and the Business Financing Agreement, and/or Lender’s
actions to exercise any remedy available under the Business Financing Agreement
or otherwise.
 
 
 
-1-

 
 
8. CONTINUING VALIDITY. Borrowers understand and agree that in modifying the
existing Indebtedness, Lender is relying upon Borrowers’ representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Agreement, the terms of the Existing
Documents remain unchanged and in full force and effect. Lender’s agreement to
modifications to the existing Indebtedness pursuant to this Agreement in no way
shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Agreement shall constitute a satisfaction of the Indebtedness.
It is the intention of Lender and Borrowers to retain as liable parties all
makers and endorsers of Existing Documents, unless the party is expressly
released by Lender in writing. No maker, endorser, or guarantor will be released
by virtue of this Agreement except in accordance with the terms of this
Agreement. The terms of this paragraph apply not only to this Agreement, but
also to any subsequent Business Financing modification agreements.
 
9. REFERENCE PROVISION.
 
A. In the event the Jury Trial waiver is not enforceable, the parties elect to
proceed under this Judicial Reference Provision.
 
B. With the exception of the items specified in Section 8(c) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).
 
C. The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
 
D. The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).
 
E. The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.
 
F. The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
 
G. Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
 
 
 
-2-

 
 
H. The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
 
I. If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.
 
J. THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
10. CONDITIONS. The effectiveness of this Agreement is conditioned upon Lender’s
receipt of (i) updated Corporate Resolutions to Borrow from each Borrower and
(ii) payment of all expenses incurred by Lender in connection with the execution
hereof.
 
11. NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.
 
12. COUNTERSIGNATURE. This Agreement shall become effective only when executed
by Lender and Borrowers.
 
 
 
 
 
[Balance of Page Intentionally Left Blank]
 
 
-3-

 
IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement on the
date and year above written.
 
BORROWERS:
 
 
 
 
 
CHROMADEX CORPORATION, a Delaware corporation
 
 
 
 
 
By: /s/ Thomas C. Varvaro
 
 
 
 
 
Name: Thomas C.
Varvaro                                                              
 
 
 
 
 
Title: Chief Financial
Officer                                                              
 
 
 
 
 
 
CHROMADEX, INC., a California corporation
 
 
 
 
 
By: /s/ Thomas C. Varvaro
 
 
 
 
 
Name: Thomas C.
Varvaro                                                              
 
 
 
 
 
Title: Chief Financial
Officer                                                              
 
 

 
 
CHROMADEX ANALYTICS, INC., a Nevada corporation
 
 
 
 
 
By: /s/ Thomas C. Varvaro
 
 
 
 
 
Name: Thomas C.
Varvaro                                                              
 
 
 
 
 
Title: Chief Financial Officer

 
 

 
 
 
 
 
 
 
 

 
 
 
 
[Signatures continued on the next page]
 
 
-4-

 
 
IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement on the
date and year above written.
 
 
LENDER:
 
WESTERN ALLIANCE BANK, an Arizona corporation
 
By: /s/ Justin
Vogel                                                              
 
Name: Justin Vogel                                                              
 
Title: Vice
President                                                              

 
 

 
Exhibit A
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
Exhibit Omitted
 
 
 
 
A-1
